DETAILED ACTION
	1.	This action is in response to the Applicant’s remarks filed on 6/17/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 10, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a capacitor” (in claim 10, 11, 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or  “the capacitor is configured to provide additional voltage to the motor segment; and where in the first operational voltage is less than the set additional voltage” (in claim 10 and similarly in claim 21). Examiner notes: applicant’s specification merely stated that the boost converter may comprise a capacitor. The boost converter is configured to provide and output voltage to the motor segment and the output of the voltage regulator is less than the output voltage of the boost converter (see applicant’s figure 13).

Claim Objections
7.	In claims 10 and 21 the limitation recite “provide additional voltage” should be replaced with “provide an additional voltage”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Toosky et al. (US 20140176106).
Regarding claim 10: Yates et al. disclose a surgical instrument (i.e. figures 1 and 11-17), comprising: 
a power assembly (i.e. power assembly for instrument 10); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising a display (i.e. figure 57-58: 550); 
a motor (i.e. 65) configured to generate rotary motions, wherein the end effector (i.e. 12) is operably responsive to the motor (i.e. 65), and wherein said power assembly (i.e. figure 17) is configured to supply power to the motor (i.e. 65) (i.e. figure 17); 
a primary processor (i.e. processors of figures 11-17); and 
a segmented control circuit (i.e. circuit coupled to the processor) coupled to the primary processor (i.e. processors of figures 11-17), wherein the segmented control circuit comprises: 
a motor segment (i.e. circuit for motor) configured to control the operation of the motor (i.e. 65); 
a display segment (i.e. circuit for display) configured to control the display (i.e. 550); 
a capacitor (i.e. 328) coupled to the power assembly (i.e. figure 17), wherein the capacitor (i.e. 328) is configured to provide additional voltage to the motor segment (i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) (i.e. ¶ 86),
 but does not specifically disclose a first voltage regulator coupled to the capacitor, wherein the first voltage regulator is configured to provide a first operation 
 Toosky et al. disclose a power assembly (i.e. figures 1 and 2) comprising a first voltage regulator (i.e. 108) coupled to the capacitor (i.e. capacitor/battery of converter 102), wherein the first voltage regulator (i.e. 108) is configured to provide a first operation voltage to the display segment (i.e. segment of the load includes a mobile device), wherein the first operational voltage (i.e. from 102) is less than the additional voltage (i.e. from 102) (i.e. ¶ 24).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power assembly as disclose by Toosky et al. in order to improve efficiency at lower load levels. 

10.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Toosky et al. (US 20140176106) and further in view of Pai (US 7202653).
Regarding claim 11: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a second voltage regulator coupled to the first voltage regulator, wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration.  
(i.e. figure 2) a second voltage regulator (i.e. 36) coupled to the first voltage regulator (i.e. 34), wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 12: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.   	Pai disclose a power supply comprising (i.e. figure 2) the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 14: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
(i.e. figure 3) an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 15: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein one or more critical circuit components comprise a safety processor.  
 Pai disclose a power supply comprising (i.e. figure 2) wherein one or more critical circuit components comprise a safety processor.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modify the independent voltage regulator is configured to produce a voltage of 3.3V in order to provide a high efficiency power converter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Wood et al. (US 20130096539).
Regarding claim 21: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured  to control the operation of the motor (i.e. 65); 
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
a capacitor (i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the capacitor (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 

 Wood et al. disclose a power supply (i.e. figure 3) for a surgical instrument (i.e. ¶ 40) comprising the segmented control circuit (i.e. control circuit of the power handle) is operable in a plurality of states (i.e. state of the power handle 104), and wherein the plurality of states comprises: 
a low-power state (i.e. power hand is off), wherein the power source (i.e. 124) only supplies power to the processor segment (i.e. 172) when the segmented control circuit (i.e. control circuit of the power handle) is in the low-power state (i.e. power hand is off) (i.e. ¶ 82-86); and 
a high-power state (i.e. power hand is on and the instrument is require power from the boost converter 152), wherein the capacitor (i.e. from boost converter) provides the additional voltage to the motor segment (i.e. segment circuit of the instrument to operate the surgical device) to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. power hand is on and the instrument is require power from the boost converter 152) (i.e. ¶ 82-86).  

Regarding claim 21: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured  to control the operation of the motor (i.e. 65); 
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
(i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the boost converter (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 
 but does not specifically disclose wherein the segmented control circuit is operable in a plurality of states, and wherein the plurality of states comprises: a low-power state, wherein the power source only supplies power to the processor segment when the segmented control circuit is in the low-power state; and a high-power state, wherein the boost converter provides the additional voltage to the motor segment to perform the at least one end effector function when the segmented control circuit is in the high-power state.  
 Wood et al. disclose a power supply (i.e. figure 3) for a surgical instrument (i.e. ¶ 40) comprising the segmented control circuit (i.e. control circuit of the power handle) is operable in a plurality of states (i.e. state of the power handle 104), and wherein the plurality of states comprises: 
a low-power state (i.e. power hand is off), wherein the power source (i.e. 124) only supplies power to the processor segment (i.e. 172) when the segmented control circuit (i.e. control circuit of the power handle) is in the low-power state (i.e. power hand is off) (i.e. ¶ 82-86); and 
a high-power state (i.e. power hand is on and the instrument is require power from the boost converter 152), wherein the boost converter (i.e. from boost converter) provides the additional voltage to the motor segment (i.e. segment circuit of the instrument to operate the surgical device) to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. power hand is on and the instrument is require power from the boost converter 152) (i.e. ¶ 82-86).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Wood et al., because a handheld device includes an electronic instrument and a capacitive power supply for storing and delivering power to the electronic instrument. The capacitive power supply includes at least one capacitor, and an electronic circuit operable to boost a voltage from the capacitor to a higher voltage for use by the electronic instrument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/           Primary Examiner, Art Unit 2838